                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


KATHLEEN MITCHELL
on behalf of herself and
all others similarly situated,

        Plaintiff,
                                                            Case No. 19-C-147
v.

TRILLIANT FOOD AND NUTRITION, LLC,

        Defendant.


                 ORDER GRANTING JOINT MOTION FOR PRELIMINARY
             APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                AND FOR CERTIFICAITON FOR SETTLEMENT PURPOSES


        Having review the parties’ Joint Motion for Preliminary Approval of Class and Collective

Action Settlement and for Certification for Settlement Purposes (“Joint Motion”) and its supporting

documents, IT IS HEREBY ORDERED THAT:

        1.      The parties’ Settlement Agreement & Release, (ECF No. 172-1) is

PRELIMINARILY APPROVED as a fair, reasonable, and adequate resolution of a bona-fide

dispute under the Fair Labor Standards Act (“FLSA”) and Wisconsin’s Wage Payment and

Collection Laws (“WWPCL”);

        2.      Certification is GRANTED, for settlement purposes only, of a class action under

Fed. R. Civ. P. 23, as defined as all hourly-paid, non-exempt Production Employees employed by

Trilliant within the two (2) years prior to this action’s filing who have not been compensated for

all hours worked in a workweek as a result of Trilliant’s failure to compensate said employees for
compensable, on-duty meal periods lasting less than thirty (30) consecutive, duty-free minutes in

duration (the “WWPCL Class”);

       3.        Certification is GRANTED, for settlement purposes only, of an FLSA collective

action under 29 U.S.C. § 216(b), defined as all hourly-paid, non-exempt Production Employees

employed by Trilliant within the three (3) years prior to this action’s filing who have not been

compensated for all hours worked in excess of forty (40) hours in a workweek as a result of

Trilliant’s failure to compensate said employees at an overtime rate of pay for compensable meal

periods lasting less than thirty (30) consecutive, duty free minutes in duration (the “FLSA

Collective” and, together with the “WWPCL Class,” the “Settlement Class”);

       4.        Named Plaintiff, Kathleen Mitchell, is APPOINTED as the Class Representative;

       5.        Walcheske & Luzi, LLC is APPOINTED as Class Counsel pursuant to Fed. R.

Civ. P. 23(g);

       6.        The parties’ Notice of Class and Collective Action and Proposed Settlement, (ECF

No. 172-2) (the “Notice”), is APPROVED and constitutes the best notice practicable under the

circumstances, including individual notices to all Settlement Class members who can be identified

with reasonable effort, and constitutes valid, due, and sufficient notice to Settlement Class

members, in full compliance with the requirements of applicable law, including the Due Process

Clause of the United States Constitution;

       7.        Trilliant’s counsel is ORDERED to provide Class Counsel with an Excel

spreadsheet list of the names and last known addresses of the Settlement Class members within

five (5) business days of the date of this Order, according to records maintained by Trilliant, in

separate columns in the following format: “First Name”; “Last Name”; “Address”; “City”; “State”;

and “Zip Code”;



                                                 2
          8.    Class Counsel is ORDERED to send a copy of the Notice to the Settlement Class

members via U.S. first class mail within five (5) business days of its receipt of address information

from Trilliant’s counsel;

          9.    Each Settlement Class member who has properly and timely opted-into the FLSA

Collective SHALL BE BOUND by the parties’ Settlement Agreement & Release;

          10.   Each WWPCL Class member who wishes to be excluded from the WWPCL Class

must opt-out pursuant to the instructions set forth in the Notice, and any such requests SHALL

BE MAILED AND POSTMARKED within thirty (30) calendar days of the mailing of the

Notice;

          11.   Any Settlement Class member who wishes to object to the Settlement Agreement

& Release SHALL FILE AND SERVE such written objections pursuant to the instructions set

forth in the Notice no later than thirty (30) calendar days after the mailing of the Notice, together

with copies of all papers in support of his or her position;

          12.   Any Settlement Class member who has not properly and timely requested exclusion

from the Settlement Class SHALL BE BOUND by the Settlement Agreement & Release in the

event this Court issues a Final Order Approving Settlement;

          13.   A Fairness Hearing SHALL BE SCHEDULED approximately sixty (60) days

from entry of this Order to determine whether the Settlement Agreement & Release should be

finally approved as fair, reasonable, and adequate, and whether a proposed Final Order Approving

the Settlement should be entered; and

          14.   Any remaining Motions – including a Motion for Approval of Named Plaintiff’s

Service Award, a Motion for Approval of Class Counsel’s Attorneys’ Fees and Costs, and a Joint




                                                  3
Motion for Final Approval of Settlement – SHALL BE FILED at least seven (7) calendar days

prior to the Fairness Hearing, at which time this Court SHALL DECIDE such Motions.

      Dated at Green Bay, Wisconsin this 29th day of June, 2021.

                                                  s/ William C. Griesbach      _____________
                                                  William C. Griesbach
                                                  United States District Judge




                                              4
